UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7415


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SYKES, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cr-00350-LMB-3)


Submitted:   November 17, 2015              Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Sykes, Appellant Pro Se.    Dennis Michael Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Sykes appeals the district court’s order denying

his motion for postjudgment discovery.                On appeal, we confine

our review to the issues raised in the Appellant’s brief.                     See

4th   Cir.   R.   34(b).     Because    Sykes’    informal   brief     does   not

challenge the basis for the district court’s disposition, Sykes

has    forfeited      appellate      review      of   the    court’s     order.

Accordingly, we deny Sykes’ motion for appointment of counsel,

deny Sykes’ motion for an evidentiary hearing, and affirm the

district court’s order.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and    argument   would   not   aid    the

decisional process.

                                                                       AFFIRMED




                                       2